DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of group I and ursodeoxycholic acid polyesters (pUDCA) in the reply filed on November 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Drawings

The drawings are objected to because the quality of some of the figures (e.g., 1A – G, 2, 3A - B and 4A) renders the contents blurry and difficult to discern the information contained therein.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 

Claim Objections

Claim 3 is objected to because of the following informalities:  the abbreviation “pUDCA”, recited for the first time in claim 3, is not accompanied by the complete term that is being referred to as “pUDCA”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the quality of the structure image in the claim is poor and the required structure cannot be readily discerned.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrases “more preferably” and “typical” render the claim indefinite because it is unclear whether the limitation(s) following each phrase are part of the claimed invention. As the possible ranges for the size and type of size (diameter measured by any means or the average geometric diameter) cannot be determined, the metes and bounds of claim 4 cannot be determined. Please clarify.

Claims 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each rejected claim recites the limitation "the bile acid polymer". There is insufficient antecedent basis for this limitation in each claim. The omission of the word “ester” from the phrase used in claim 1 the claims as unclear as the phrase in each of these claims suggests that ester 
Claims 7 and 8 are also indefinite as the structure encompassed for the claimed nanoparticles. Are the claimed nanoparticles a core-shell type nanoparticle where in the bile acid (ester) polymer of such a molecular weight over a core that may or may not be a bile acid (ester) polymer? Alternatively, is the entire particle made of such polymers and at least a segment of the recited length is somehow arranged such that it lays along the surface of the particle? Must the number of monomers be present in a single block, as the polymers of claim 1 are not limited to homopolymers, or are the monomers present in multiple blocks but the total number of monomers on the surface sums to a value within the claimed range? Please clarify.

Claim Rejections - 35 USC § 112 – Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of The molecular weight range of about 800 – 20,000 Da recited in claim 2 fails to further limit claim 1, which requires a molecular weight range is about 8000 – 240,000 Da.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Int J Pharm, 2001).
Kim et al. prepared nanoparticles of amphiphilic polymer conjugated based on cholic acid (whole document, e.g., abstract). As shown in figure 1, an ester linkage is used to attach the bile acid cholic acid (CA) to mPEG (methoxy poly(ethylene glycol)), with a molecular weight of 2,000 g/mol (section 2.1) to prepare a CA-mPEG conjugate abbreviated as CE. CE nanoparticles were prepared and analyzed or freeze dried (p 24, col 2, ¶ 3). The resultant particles were almost spherical in shape and range from about 10 to 30 nm in diameter (p 27, col 1, ¶ 2). Such particles comprise a polymer having a 
Kim et al. does not report an anti-inflammatory property for the nanoparticles. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no evidence that the compositions comprised of such nanoparticles prepared by Kim et al. do not comprise an effective amount of such particles that would bring about an anti-inflammatory effect in any system in which the presence of such an effect could be ascertained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy et al. (WO 2009/038591) in view of Zhu et al. (US 8,173,765).
Fahmy et al. disclose particulate compositions containing an active agent in combination with a bile salt or polymer of a bile salt wherein the active agent can be encapsulated in, coated onto or incorporated into a matrix forming a polymeric microparticle or nanoparticle (whole document, e.g., abstract). The bile salts can be polymerized to form polymers which can be used to prepare microparticles or nanoparticles (p 9, ln 15 – 16). In one embodiment, the active agent is encapsulated in a microparticle, coating, layer, core, emulsion or dispersion formed of a polymer of a bile salt such as polydeoxycholic acid (p 3, ¶ 1). While some possible active agents disclosed by Fahmy et al. are excluded from the scope of the instant claims, imaging 
While polydexoycholic acid was prepared (example 5, p 43), no exemplary microparticles or nanoparticles with such a polymer were explicitly prepared and the molecular weight of the materials is not given.
Zhu et al. discloses a polymer having a number average molecular weight of about 10,000 g/mol comprising a rigid moiety R comprising a polycyclic core and flexible moiety R with the polymers being suitable for use in biomedical devices, scaffolds and support for tissue engineering and delivery devices, among others (whole document, e.g., abstract). R may be a polycyclic core of a bile acid, with non-limiting examples of bile acids being cholic acid, deoxycholic acid, chenodeoxycholic acid, glycocholic acid and taurocholic acid (col 13, ln 1 – 12). The polymers can have number average molecular weights of about 30,000 g/mol or more or about 100,000 g/mol or more (col 5, ln 13 – 15). The main chains can be linear, branched, cyclic or a combination thereof (col 14, ln 11 – 12). 

An anti-inflammatory property from such polymeric nanoparticles is not disclosed. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no evidence that the compositions comprised of such nanoparticles as in Fahmy et al. and Zhu et al. do not comprise an effective amount of such particles that would bring about an anti-inflammatory effect in any system in which the presence of such an effect could be ascertained.
Claim 10 reflects the outcome when the claimed particles are assayed for the affinity to bile acid receptors. It is noted that In re Best (195 USPQ 430) and In re MPEP 2113 There is no evidence of record that the nanoparticles prepared from the polymers of Fahmy et al. and Zhu et al. would not have such function when assayed.
As to claims 7 and 8, when nanoparticles are prepared from such polymers, at least some of the monomers of the polymers will be present on the surface of the nanoparticle, with the number of such monomers depending on a variety of factors including the size and molecular weight of the polymer used. There is no evidence of record that the particles rendered obvious by the prior art do not meet the limitations of these claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 - 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 10 – 13 and 17 – 22, 24 and 25 of U.S. Patent No. 10,864,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’170 recite nanoparticles with a matrix formed of polymers consisting of esterified bile acid monomers (PBA polymer) as in claim 1 that comprise a diagnostic agent encapsulated within or entrapped in to the PBA polymer. Such substances are not excluded from the scope of the instant claims, although the materials other than diagnostic agents that can be used to load the nanoparticles of US’170, therapeutic or prophylactic agents, are excluded from the scope of the instant claims.
Claim 10 reflects the outcome when the claimed particles are assayed for the affinity to a particular receptor. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and MPEP 2113 There is no evidence of record that the nanoparticles of US’170 would not have such function when assayed.
As to claims 7 and 8, when nanoparticles are prepared from such polymers, at least some of the monomers of the polymers will be present on the surface of the nanoparticle, with the number of such monomers depending on a variety of factors including the size and molecular weight of the polymer used. There is no evidence of record that the particles of US’170 do not meet this limitation.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Nissa M Westerberg/Primary Examiner, Art Unit 1618